DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 9, the prior art of record does not teach or fairly suggest, a method of calibrating a nuclear medicine tomography detector module, the method comprising:
transforming data in the reduced dataset into a coordinate system defined by the primary principal component and the principal components of the reduced dataset; 
using the transformed data to define threshold boundaries; and 
generating a calibration of the detector module by recording the primary principal component, the principal components of the reduced dataset, the threshold boundaries, and at least one of the depth-of-interaction and the inner product.
The closest art of record teaches the following;
T. Ling et al. (Investigation of Depth of Interaction Decoding for a Continuous Crystal Detector, T. Ling, Student Member, IEEE, T. K. Lewellen, Member, IEEE, R.S. Miyaoka, Member, IEEE, 2006 IEEE Nuclear Science Symposium Conference Record)(hereinafter known as T. Ling) discloses a method for calibrating a nuclear medicine tomography detector module (Abstract; cMICE small animal PET detector; pg. 3016, 1st column, 1st para. discloses calibrating the DOI region based on an ML clustering method), the detector module (pg. 3012, II Material and Methods, A. Simulation  teaches of a detector module) comprising (i) a monolithic crystal having an entrance face and a second face opposite the entrance face (pg. 3012, II Material and Methods, A. Simulation discloses an LSO crystal having a frontside that is backed with a diffuse reflector  and backside surface for coupling to a PMT. )  and (ii) an array of photosensors comprising a plurality of photosensors disposed on the second face (pg. 3012-3013, II Material and Methods, A. Simulation discloses an 8x8 anode pads (DETECT surface) coupled to the PMT window. )  , the method comprising:
(pg. 3012, II Material and Methods, A. Simulation; “The DETECT2000 simulation package was used to model the detector module”), calculating output signals for each sensor in the array of photosensors in response to a simulated photon point source at each point in a three-dimensional grid of points within the monolithic crystal, wherein the simulated signals from each sensor comprises a simulation dataset (pg. 3013, B. Lookup Table Generation, 1st and 2nd para.);
for each location on a two-dimensional grid of points on the entrance face of the monolithic crystal (pg. 3013, 1st full para, “:
directing a beam of photons into the monolithic crystal (pg. 3013, 1st full para, 511 keV photons used for testing data“;
computing a first dataset and filtering the first dataset to generate a calibration dataset (pg. 3014, D. Maximum-likelihood clustering algorithm, Steps 1-4 of the ML Clustering algorithm);
computing a calibration dataset (pg. 3014, D. Maximum-likelihood clustering algorithm, Step 4);
	T. Ling does not disclose;
computing a set of principal components of the simulation dataset, each principal component defining weights for each sensor in the array of photosensors; 
selecting a subset of the set of principal components;
connecting a multiplexing circuit to the array of photosensors, wherein the multiplexing circuit is configured to receive output signals from each sensor in the array of photosensors and to output one weighted sum of the received output signals for each selected principal component, wherein weightings for the weighted sum are calculated from the principal component weights;
directing a beam of photons into the monolithic crystal and recording weighted sums from the multiplexing circuit to generate a first dataset;
computing principal components of the first dataset and filtering the first dataset based on the computed principal components to generate a calibration dataset;
computing a primary principal component of the calibration dataset;
for each datapoint in the calibration dataset, computing an inner product of the datapoint with the primary principal component of the calibration dataset and filtering datapoints based on the inner products, to generate a reduced dataset;
reduced dataset, using the corresponding inner product to assign a depth-of-interaction for the datapoint;
computing principal components of the reduced dataset that are orthogonal to the primary principal component of the calibration dataset;
transforming data in the reduced dataset into a coordinate system defined by the primary principal component and the principal components of the reduced dataset; 
using the transformed data to define threshold boundaries; and 
generating a calibration of the detector module by recording the primary principal component, the principal components of the reduced dataset, the threshold boundaries, and at least one of the depth-of-interaction and the inner product.
In the same endeavor, Peng Fan et al. ( 3D Positioning and Readout Channel Number Compression Methods for Monolithic PET Detector, Peng Fan, Tianpeng Xu, Zhenlei Lyu, Shi Wang, Yaqiang Liu and Tianyu Ma, 2016 IEEE)(hereinafter known as Peng Fan) discloses a monolithic PET detector (Abstract), comprising;
computing a set of principal components of a dataset, each principal component defining weights for each sensor in the array of photosensors (3rd pg. 2nd column, D.2 Principal component analysis (PCA)-based compression, 1st para.); 
selecting a subset of the set of principal components (3rd pg., 2nd column, D.2 Principal component analysis (PCA)-based compression, 1st para., principal component vectors used as readout channels.);
utilizing an data acquisition module (Fig. 2) with an array of photosensors ( 2nd pg., 1st column, B.  Experimental platform, 1st para. 36 SiPM pixels), wherein the data acquisition module is configured to receive output signals from each sensor in the array of photosensors ( 2nd pg., 1st column, B.  Experimental platform, 1st para. 36 SiPM pixels) and to output one weighted sum of the received output signals (3rd pg. 2nd column, D.2 Principal component analysis (PCA)-based compression, 1st para.) ;
directing a beam of photons into the monolithic crystal ( 2nd pg., 1st column, C.  3D positioning algorithms, C.1, collimated 511 keV gama rays) and recording weighted sums to generate a first dataset (3rd pg., 2nd column, D.2 Principal component analysis (PCA)-based compression, 1st para.);
computing principal components of the first dataset and filtering the first dataset based on the computed principal components to generate a calibration (3rd pg., 2nd column, D.2 Principal component analysis (PCA)-based compression, 1st para.);
computing a primary principal component of the calibration dataset (3rd pg., 2nd column, D.2 Principal component analysis (PCA)-based compression, 1st para.);
for each datapoint in the calibration dataset, computing an inner product of the datapoint with the primary principal component of the calibration dataset and filtering datapoints based on the inner products, to generate a reduced dataset (Peng Fang does not specifically disclose the claim limitation. However,  the reference teaches of obtaining principal component vectors utilizing a PCA-based readout channel number compression strategy (3rd pg., 2nd column, D.2 Principal component analysis (PCA)-based compression, 1st para.) and further teaches of utilizing PCA for obtaining 3D positioning data (IV. Summary).  One with ordinary skill within the art would be motivated to utilize the inner product (inner or dot product is commonly utilized in vector multiplication) of the PCA vectors to obtain the reduced data set. The motivation is to reduce the number of readout channels.)
reduced dataset, using the corresponding inner product to assign a depth-of-interaction for the datapoint (The limitation rejection follows the same line of reasoning presented to the limitation above.);
computing principal components of the reduced dataset that are orthogonal to the primary principal component of the calibration dataset (The limitation rejection follows the same line of reasoning presented to the limitation above.).
In view of Peng Fan, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify T. Ling’s method  with a method of obtaining and utilizing principal components. The motivation is to utilize principal component vectors to obtain DOI information and reduce the number of readout channels.
Neither T. Ling nor Peng Fan does not specifically disclose;
connecting a multiplexing circuit to the array of photosensors, wherein the multiplexing circuit is configured to receive output signals from each sensor in the array of photosensors and to output one weighted sum of the received output signals for each selected principal component, wherein weightings for the weighted sum are calculated from the principal component weights;
weighted sums from the multiplexing circuit to generate a first dataset
transforming data in the reduced dataset into a coordinate system defined by the primary principal component and the principal components of the reduced dataset; 
using the transformed data to define threshold boundaries; and 
generating a calibration of the detector module by recording the primary principal component, the principal components of the reduced dataset, the threshold boundaries, and at least one of the depth-of-interaction and the inner product.
Miyaoka et al. (Multiplexing Strategies for cMiCE PET Detectors Robert S. Miyaoka, Senior Member, IEEE, William C.J. Hunter, Member, IEEE, Larry Pierce,  2012 IEEE Nuclear Science Symposium and Medical Imaging Conference Record (NSS/MIC) (hereinafter known as Miyaoka) discloses continuous miniature crystal element (cMICE) PET detectors that use monolithic scintillators that are coupled to arrays of photosensor elements (Abstract), comprising;
multiplexing software (It is common knowledge within the that such software is implemented by signal processing circuitry and processor/computing circuitry)  utilized with an array of photosensors (Abstract), wherein the (pg. 3822; III. Results, 2nd para.);
recording weighted sums from the multiplexing circuit to generate a first dataset (pg. 3822; B. Intrinsic spatial resolution, 1st and 2nd para.).
Liu et al. (US 2019/0000406 hereinafter known as Liu) discloses a system and method for PET imaging [0002]. The reference teaches the use of a principal component analysis (PCA)-based algorithm to identify radiation ray interaction position within a crystal [0098][0157].
T. Ling, Peng Fan, Miyaoka nor Liu specifically disclose;
transforming data in the reduced dataset into a coordinate system defined by the primary principal component and the principal components of the reduced dataset; 
using the transformed data to define threshold boundaries; and 
generating a calibration of the detector module by recording the primary principal component, the principal components of the reduced dataset, the threshold boundaries, and at least one of the depth-of-interaction and the inner product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUGH MAUPIN/           Primary Examiner, Art Unit 2884